*21ORDER
PER CURIAM:
Ronald McKinley appeals from the Labor and Industrial Relations Commission’s workers’ compensation award granting McKinley $7,890.87 of compensation from the Second Injury Fund for permanent partial disability benefits and denying McKinley compensation from the Second Injury Fund for permanent total disability benefits. McKinley argues that the Commission erred in failing to find that he suffered from a work-related psychiatric impairment that combined with other workplace injuries to support an award for permanent total disability benefits from the Second Injury Fund. We affirm. Rule 84.16(b).